

116 HRES 1152 IH: Expressing support for the designation of September 25, 2020, as “Disabled American Veterans Day” to honor the 100th anniversary of Disabled American Veterans (DAV) for its service to the Nation’s service-disabled veterans, their families, and survivors.
U.S. House of Representatives
2020-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1152IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2020Mr. Fitzpatrick (for himself, Mr. Cisneros, Mr. Dunn, Mr. Banks, Mr. Peterson, Mr. Meuser, Mr. Rose of New York, Mr. Cunningham, Mr. Lamb, Mr. Brindisi, Mr. Pappas, Ms. Brownley of California, Mr. Bost, and Mrs. Luria) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of September 25, 2020, as Disabled American Veterans Day to honor the 100th anniversary of Disabled American Veterans (DAV) for its service to the Nation’s service-disabled veterans, their families, and survivors.Whereas Disabled American Veterans (DAV) was founded by World War I veterans on September 25, 1920, and was chartered by an Act of Congress on June 17, 1932;Whereas, in 2020, DAV celebrates 100 years of serving veterans of the Armed Forces, their families, survivors, and communities;Whereas DAV is dedicated to a single purpose: empowering veterans to lead high-quality lives with respect and dignity;Whereas DAV accomplishes this by ensuring veterans and their families have access to the full range of benefits available to them, by fighting for the interests of America’s injured heroes, and by educating the public about the needs of veterans transitioning back to civilian life;Whereas DAV provides free, professional assistance to veterans and their families in obtaining benefits and services provided by the Department of Veterans Affairs (VA), and other agencies;Whereas DAV also provides outreach concerning its programs and services to the American people generally, and to disabled veterans and their families specifically;Whereas DAV represents the interests of disabled veterans, their families, their widowed spouses, and their orphans before the Federal Government, as well as State and local governments;Whereas DAV has fought tirelessly for equal access to critical Department of Veterans Affairs caregiver benefits and services for severely disabled veterans of all generations, resulting in legislation to expand eligibility to those injured prior to September 11, 2001, as part of the VA MISSION Act; andWhereas DAV co-presents the National Disabled Veterans Winter Sports Clinic and National Disabled Veterans TEE Tournament; has organized the nationwide DAV Transportation Network to provide free transportation for veterans to VA medical appointments; operates an active Charitable Service Trust funding the needs of local providers assisting at-risk local veterans; has built an active volunteer corps offering thousands of hours of service to our veterans and communities; offers veterans, transitioning military members, and spouses access to employers through its nationwide job fair program; provides emergency assistance to veterans in need through the DAV Disaster Relief Program; and operates the Jesse Brown Memorial Youth Scholarship Program to contribute to the lives of young Americans: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Disabled American Veterans Day; and(2)acknowledges that Disabled American Veterans chapters across our country demonstrate their unending commitment to ill and injured veterans of all generations and conflicts and is proud to honor the members of the Disabled American Veterans.